EXHIBIT HERCULES INCORPORATED CODE OF ETHICS FOR SENIOR FINANCIAL EXECUTIVES EFFECTIVE AS OF DECEMBER 1, 2003 This Code has been adopted pursuant to Section 406 of the Sarbanes Oxley Act of 2002 (“SOX”) and the Securities and Exchange Commission (“SEC”) rules and regulations related thereto, all as such Act, rules and regulations from time to time may be in effect or amended (collectively referred to herein as “SOX §406”).As amendments or changes to SOX§406 become effective, this Code shall be deemed forthwith to be modified as necessary to be in full compliance with SOX §406 as so amended or changed.This Code shall be posted on the “Shareholder Information” section of Hercules’ Internet website, and such fact shall be disclosed in Hercules’ annual report on Form 10-K, as well as the fact that copies of the Code are available in print, free of charge, for any shareholder who requests them. This Code is applicable to Hercules’ principal executive officer, principal financial officer, principal accounting officer or controller and persons performing similar functions (each of the foregoing officers and persons is referred to herein as a “Senior Financial Executive”). This Code is in addition to the Hercules Business Practices Policy which is applicable to all Hercules employees (including Senior Financial Executives), and the Directors Code of Business Conduct and Ethics, which is applicable to members of the Hercules Board of Directors (including inside directors, if any). Compliance with this Code shall be monitored by the Audit Committee of the Hercules Board of Directors. The Board of Directors shall determine, or designate persons to determine, appropriate actions to be taken in the event of violations of this Code.Such actions shall be reasonably designed to deter wrongdoing and to promote accountability for adherence to this Code.In determining what action (e.g., re-assignment, demotion, suspension, termination or other) is appropriate in a particular case, the Board of Directors or such designee shall take into account all relevant information, including, without limitation, the nature and severity of the violation, whether the violation was a single occurrence or repeated occurrences, whether the violation appears to have been intentional or inadvertent, whether the individual in question had been advised prior to the violation as to the proper course of action and whether or not the individual in question had committed other violations in the past. Each Senior Financial Executive is subject to and will comply with each and all of the below items. 1.Adhere at all times and in all situations to the spirit and letter of this Code. 2. Comply with the rules and regulations of federal, state, provincial and local governments, and other appropriate private and public regulatory agencies including, without limitation, rules and regulations of the SEC (including those related to SOX) and of the New York Stock Exchange (“NYSE”), all as applicable to his function(s) at Hercules. 3. Be honest and ethical in his conduct (including the ethical handling of actual or apparent conflicts of interest), avoid conflicts of interest (including disclosure to the Chair of the Audit Committee and the General Counsel of any material transaction or relationship that reasonably could be expected to give rise to such a conflict or the appearance of such a conflict), and help foster a culture of honesty and accountability. 4. Be responsible and provide information for full, fair, accurate, timely, and understandable disclosure in the reports that Hercules files with or submits to the SEC, the NYSE and other regulatory agencies and in other public communications by
